Exhibit 10.7

MARK L. WETZEL

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “First Amendment”) is dated
as of January 6, 2009, by and between DuPont Fabros Technology, Inc., a Maryland
corporation (the “Company”), and Mark L. Wetzel (the “Executive”).

A. The Company and the Executive are parties to an Employment Agreement (the
“Original Agreement”), dated as of June 13, 2008.

B. The parties desire to amend the Original Agreement, pursuant to the terms and
conditions of this Amendment.

Accordingly, the parties hereto agree as follows:

1. Section 3.7(ii) of the Original Agreement is hereby amended and restated to
read as follows:

In addition, the Company shall provide Executive with $60,000 to be used for
expenditures related to interim living and travel arrangements.

2. Unless specifically modified herein, all other terms and conditions of the
Original Agreement shall remain in effect.

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

DUPONT FABROS TECHNOLOGY, INC. By:  

/s/ Lammot J. du Pont

Name:   Lammot J. du Pont Title:   Executive Chairman

/s/ Mark L. Wetzel

Mark L. Wetzel